Name: Commission Regulation (EEC) No 609/78 of 29 March 1978 amending various common agricultural policy Regulations following the consolidation of provisions on the Community transit procedure
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  taxation;  trade policy;  tariff policy
 Date Published: nan

 30 . 3 . 78 Official Journal of the European Communities No L 83 / 19 COMMISSION REGULATION (EEC) No 609/78 of 29 March 1978 amending various common agricultural policy Regulations following the consol ­ idation of provisions on the Community transit procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 17 (3) thereof, Having regard to Council Regulation No 162/66/EEC of 27 October 1966 on trade in oils and fats between the Community and Greece (3 ), Having regard to Council Regulation No 171 /67/EEC of 27 June 1967 on export refunds and levies on olive oil (4 ), as last amended by Regulation (EEC) No 2429/72 (5 ), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 804/68 of 28 June 1968 on the common organization of the market in milk and milk products ( 6 ), as last amended by Regulation (EEC) No 2560 /77 , and in particular Articles 6 (7) and 10 (3 ) thereof, Having regard to Council Regulation (EEC) No 1603/74 of 25 June 1974 on the imposition of an export charge on certain cereal , rice and milk-based products containing added sugar in the event of sugar supply difficulties ( 7 ), and in particular Article 1 ( 3 ) thereof, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( 8 ), as last amended by Regulation (EEC) No 2560/77 , and in particular Arti ­ cles 12 (2) and 17 (4) ( 5 ) and (6) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (9 ), as last amended by Regulation (EEC) No 2560/77, and in particular Article 12 (2) thereof, Having regard to Council Regulation ( EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors ( l0 ), as last amended by Regulation (EEC) No 21 39 /77 ("), and in particular Article 9 (a ) thereof, Having regard to Council Regulation ( EEC) No 2747/75 of 29 October 1 975 laying down general rules to be applied in the event of the cereals market being disturbed ('-), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation ( EEC) No 1418 /76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 13 ), as amended by Regula ­ tion (EEC) No 11 58 /77 ( l4 ), and in particular Article 10 (2) thereof, Having regard to Council Regulation (EEC) No 1432/76 of 21 June 1976 laying down general rules to be applied in the event of the rice market being disturbed ( 15 ), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation ( EEC) No 2452/76 of 5 October 1976 on the transfer to the Italian intervention agency of butter held by the inter ­ vention agencies of other Member States ( lfa ), as amended by Regulation ( EEC) No 539/77 ( 17 ), and in particular Article 1 (2) thereof, Having regard to Council Regulation ( EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ls ), Having regard to Council Regulation (EEC) No 520/77 of 14 March 1977 on the imposition of an export charge on certain products processed from fruit and vegetables and containing added sugar in the event of sugar supply difficulties C 9 ), and in particular Article 1 (4 ) thereof, ( 10 ) OJ No L 281 , 1 . 11 . 1975 , p . 57 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (") OJ No L 249 , 30 . 9 . 1977 , p. 1 . ('-') OJ No L 281 , I. 1 1 . 1975 , p. 82 .( 2 ) OJ No L 303 , 28 . 11 . 1977, p. 1 . ( 3 ) OJ No 197, 29 . 10 . 1966 , p . 3393/66 . (4 ) OJ No 130 , 28 . 6 . 1967 , p . 2600/67 . ( 5 ) OJ No L 264, 23 . 11 . 1972 , p. 1 . ( 6 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 7 ) OJ No L 172, 27 . 6 . 1974 , p. 9 . '  &gt;) OJ No L 166 , 25 . 6 . 1976 , p . 1 . M ) OJ No L 136 , 2 . 6 . 1977 , p . 13 . 1S ) OJ No L 166 , 25 . 6 . 1976 , p . 39 . "&gt;) OJ No L 279 , 9 . 10 . 1976 , p . 1 . I7 ) OJ No L 70 , 17 . 3 . 1977 , p . 1 . IS ) OJ No L 73 , 21 . 3 . 1977 , p . 1 . '") O"! No L 73 , 21 . 3 . 1977 , p . 26 . ( 8 ) OJ No L 359 , 31 . 12 . 1974 , p . 1 . ( 9 ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . No L 83 /20 Official Journal of the European Communities 30 . 3 . 78 Whereas the measures provided for in this Regulation are in accordance with the opinions of the agricultural management committees concerned , HAS ADOPTED THIS REGULATION : Article 1 1 . The words 'Regulation (EEC) No 304/71 ' in Article 3 (4) of Regulation (EEC) No 1011 /77 are hereby amended to read 'Title IV, Section I of Regula ­ tion ( EEC) No 223/77'. 2 . The words 'Regulation (EEC) No 1279/71 ' in Article 3 ( 1 ) of Regulation (EEC) No 532/75 and in Article 6 of Regulation (EEC) No 645/75 are hereby amended to read 'Title III of Regulation (EEC) No Whereas Regulation ( EEC ) No 1 234/77 ( 1 ) has amended various common agricultural policy Regula ­ tions in which reference is made to Regulations repealed by Commission Regulation ( EEC) No 223 /77 of 22 December 1976 on provisions for the implemen ­ tation of the Community transit procedure and for certain simplifications of that procedure ( 2 ), as amended by Regulation ( EEC) No 1 60 1 /77 ( 3 ) ; Whereas it has emerged that the list of provisions to be amended is incomplete ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 532/75 of 28 February 1975 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feeding ­ stuffs ( 4 ), as last amended by Regulation (EEC) No 1234/77 , Commission Regulation ( EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products (5 ), as amended by Regulation ( EEC) No 1234/77 , and Commission Regulation ( EEC) No 1011 /77 of 13 May 1977 on the transfer to the Italian intervention agency of the second instal ­ ment of butter pursuant to Regulation (EEC) No 2452/76 ( b ) ; 223/77'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1978 . For the Commission Finn GUNDELACH Vice-President &gt;) OJ No L 143 , 10 . 6 . 1977 , p. 9 . OJ No L 38 , 9 . 2 . 1977 , p. 20 . 3 ) OJ No L 182, 22 . 7 . 1977 , p. 1 . 4 ) OJ No L 56, 3 . 3 . 1975 , p. 20 . 5 ) OJ No L 67, 14 . 3 . 1975 , p. 16 . 6) OJ No L 121 , 14 . 5 . 1977 , p. 12 .